          Case 1:19-cv-03826-ER Document 50 Filed 05/10/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


DONALD J. TRUMP; DONALD J. TRUMP,
JR.; ERIC TRUMP; IVANKA TRUMP; THE
DONALD J. TRUMP REVOCABLE TRUST;
THE TRUMP ORGANIZATION, INC.;
TRUMP ORGANIZATION LLC; DJT
HOLDINGS LLC; DJT HOLDINGS
MANAGING MEMBER LLC; TRUMP
ACQUISITION LLC; and TRUMP
ACQUISITION, CORP.,

                                Plaintiffs,

v.
                                                          Case No. 1:19-cv-03826-ER
DEUTSCHE BANK AG and CAPITAL ONE
FINANCIAL CORP.,

                                Defendants,

COMMITTEE ON FINANCIAL SERVICES
OF THE U.S. HOUSE OF
REPRESENTATIVES and PERMANENT
SELECT COMMITTEE ON INTELLIGENCE
OF THE U.S. HOUSE OF
REPRESENTATIVES,

                    Intervenor-Defendants.



                                   NOTICE OF APPEARANCE

       I, Josephine Morse, hereby enter my appearance as counsel in the above-captioned case

for the Committee on Financial Services of the U.S. House of Representatives and the Permanent

Select Committee on Intelligence of the U.S. House of Representatives. Please send all future

notices in this matter to me.




                                               1
           Case 1:19-cv-03826-ER Document 50 Filed 05/10/19 Page 2 of 3



                                             Respectfully submitted,

                                             /s/ Josephine Morse
                                             JOSEPHINE MORSE (D.C. Bar No. 1531317)
                                               Associate General Counsel

                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES *
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             (202) 225-9700 (telephone)
                                             (202) 226-1360 (facsimile)
                                             Jodie.Morse@mail.house.gov

                                             Counsel for Intervenor-Defendants the Committee
                                             on Financial Services of the U.S. House of
                                             Representatives and the Permanent Select
                                             Committee on Intelligence of the U.S. House of
                                             Representatives

May 10, 2019




       *
          Attorneys for the Office of General Counsel for the U.S. House of Representatives are
“entitled, for the purpose of performing the counsel’s functions, to enter an appearance in any
proceeding before any court of the United States or of any State or political subdivision thereof
without compliance with any requirements for admission to practice before such court.” 2
U.S.C. § 5571.


                                                 2
          Case 1:19-cv-03826-ER Document 50 Filed 05/10/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on May 10, 2019, I caused the foregoing document to be filed via this

Court’s CM/ECF system, which I understand caused service on all registered parties.



                                                    /s/ Josephine Morse
                                                    Josephine Morse
